

EXHIBIT 10.DD




CHANGE-IN-CONTROL AGREEMENT FOR
SENIOR EXECUTIVE VICE PRESIDENT
[ ]
THIS CHANGE-IN-CONTROL AGREEMENT (this “Agreement”), is made as of January 16,
2019, among VALLEY NATIONAL BANK (“Bank”), a national banking association with
its executive office at 1455 Valley Road, Wayne, New Jersey, VALLEY NATIONAL
BANCORP (“Valley”), a New Jersey corporation which maintains its principal
office at 1455 Valley Road, Wayne, New Jersey (Valley and the Bank collectively
are the “Company”) and (the “Executive”).
BACKGROUND
WHEREAS, the Executive has been continuously employed by the Bank and Valley for
a period of years and is a Senior Executive Vice President of the Company;
WHEREAS, the Executive has worked diligently in the Executive’s positions in the
business of the Bank and Valley;
WHEREAS, the Boards of Directors of the Bank and Valley (either one, the Board
of Directors” and together, the Boards) believe that the future services of the
Executive are of great value to the Bank and Valley and that it is important for
the growth and development of the Bank that the Executive continue in the
Executive’s position;
WHEREAS, if the Company receives any proposal from a third person concerning a
possible business combination with, or acquisition of equities securities of,
the Company, the Boards believe it is imperative that the Company and the Boards
be able to rely upon the Executive to continue in


1
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




the Executive’s position, and that they be able to receive and rely upon the
Executive’s advice, if they request it, as to the best interests of the Company
and its shareholders, without concern that the Executive might be distracted by
the personal uncertainties and risks created by such a proposal;
WHEREAS, to achieve that goal, and to retain the Executive’s services prior to
any such activity, the Compensation Committee of the Boards has approved
entering into this Agreement to govern the Executive’s employment terms and
termination benefits in the event of and for a period of time after a
Change-in-Control of the Company, as hereinafter defined;
WHEREAS, the Executive and the Company had entered into a Change-in-Control
Agreement, and have agreed to replace that Agreement with this Agreement;
NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of an acquisition or bid
to take over control of the Company, and to induce the Executive to remain in
the employ of the Company, and for other good and valuable consideration, the
Company and the Executive, each intending to be legally bound hereby agree as
follows:
1.    Definitions.
a.    Cause. For purposes of this Agreement “Cause” with respect to the
termination by the Company of Executive’s employment shall mean (i) willful and
continued failure by the Executive to perform the Executive’s duties for the
Company under this Agreement after at least one warning in writing from the
Board of Directors identifying specifically any such failure; (ii) the willful
engaging by the Executive in misconduct which causes material injury to the
Company


2
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




as specified in a written notice to the Executive from the Board of Directors;
or (iii) conviction of a crime (other than a traffic violation), habitual
drunkenness, drug abuse, or excessive absenteeism other than for illness, after
a warning (required with respect to drunkenness or absenteeism only) in writing
from the Board of Directors to refrain from such behavior. No act or failure to
act on the part of the Executive shall be considered willful unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company.
b.    Change-in-Control. “Change-in-Control” means any of the following events:
(i) when Valley or a Valley Subsidiary acquires actual knowledge that any person
(as such term is used in Section 13(d) and 14(d)(2) of the Exchange Act), other
than an affiliate of Valley or a Valley Subsidiary or an employee benefit plan
established or maintained by Valley, a Valley Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d‑3 of the Exchange Act) directly or indirectly, of securities of Valley
representing more than twenty‑five percent (25%) of the combined voting power of
Valley’s then outstanding securities (a “Control Person”); (ii) upon the first
purchase of Valley’s common stock pursuant to a tender or exchange offer (other
than a tender or exchange offer made by Valley, a Valley Subsidiary or an
employee benefit plan established or maintained by Valley, a Valley Subsidiary
or any of their respective affiliates); (iii) the consummation of (A) a
transaction, other than a Non‑Control Transaction, pursuant to which Valley is
merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation, (B) a sale or disposition of all or substantially all of
Valley’s assets or (C) a plan of liquidation or dissolution of Valley; (iv) if
during any period of two (2) consecutive years, individuals (the “Continuing
Directors”) who at the beginning of such period


3
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




constitute the Board of Directors of Valley (the “Valley Board”) cease for any
reason to constitute at least 60% thereof or, following a Non‑Control
Transaction, 60% of the board of directors of the Surviving Corporation;
provided that any individual whose election or nomination for election as a
member of the Valley Board (or, following a Non‑Control Transaction, the board
of directors of the Surviving Corporation) was approved by a vote of at least
two-thirds of the Continuing Directors then in office shall be considered a
Continuing Director; or (v) upon a sale of (A) common stock of the Bank if after
such sale any person other than Valley, an employee benefit plan established or
maintained by Valley or a Valley Subsidiary, or an affiliate of Valley or a
Valley Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). For purposes of this paragraph: (I) Valley will be deemed to have
become a subsidiary of another corporation if any other corporation (which term
shall include, in addition to a corporation, a limited liability company,
partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of Valley or any successor to Valley; (II) “Non‑Control Transaction” means
a transaction in which Valley is merged with or into, or is consolidated with,
or becomes the subsidiary of another corporation pursuant to a definitive
agreement providing that at least 60% of the directors of the Surviving
Corporation immediately after the transaction are individuals who were directors
of Valley on the day before the first public announcement relating to the
transaction; (III) the “Surviving Corporation” in a transaction in which Valley
becomes the subsidiary of another corporation is the ultimate parent entity of
Valley or Valley’s successor; (IV) the “Surviving Corporation” in any other
transaction pursuant to which Valley is merged with or into another corporation
is the surviving or resulting corporation in the merger or consolidation; and
(V) “Valley Subsidiary” means any corporation in an unbroken chain of
corporations, beginning


4
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




with Valley, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
c.     Contract Period. “Contract Period” shall mean the period commencing the
day immediately preceding a Change-in-Control and ending on the earlier of (i)
the third anniversary of the Change-in-Control or (ii) the death of the
Executive. For the purpose of this Agreement, a Change-in-Control shall be
deemed to have occurred at the date specified in the definition of
Change-in-Control.
d.    Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
e.    Good Reason. When used with reference to a voluntary termination by
Executive of the Executive’s employment with the Company, “Good Reason” shall
mean any of the following, if taken without Executive’s express written consent:
(1)The assignment to Executive of any duties inconsistent with, or the reduction
of powers or functions associated with, Executive’s position, title, duties,
responsibilities and status with the Company immediately prior to a
Change-in-Control; any removal of Executive from, or any failure to re-elect
Executive to any positions(s) or offices(s) Executive held immediately prior to
such Change-in-Control;
(2)A reduction by the Company in Executive’s annual base compensation as in
effect immediately prior to a Change-in-Control or the failure to award
Executive annual increases in accordance herewith;


5
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




(3)A failure by the Company to continue any bonus plan in which Executive
participated immediately prior to the Change-in-Control (except that the Company
may institute plans, programs or arrangements providing the Executive
substantially similar benefits) or a failure by the Company to continue
Executive as a participant in such plan on at least the same basis as Executive
participated in such plan prior to the Change-in-Control; or a failure to pay
the Executive the bonus provided for in Section 4.b hereof at the time and in
the manner therein specified;
(4)The Company’s transfer of Executive to another geographic location outside of
New Jersey or more than 25 miles from the Executive’s present office location,
except for required occasional travel on the Company’s business to an extent
consistent with Executive’s business travel obligations immediately prior to
such Change-in-Control;
(5)The failure by the Company to continue in effect any employee benefit plan,
program or arrangement (including, without limitation the Company’s retirement
plan, benefit equalization plan, life insurance plan, health and accident plan,
disability plan, deferred compensation plan or long term stock incentive plan)
in which Executive is participating immediately prior to a Change-in-Control
(except that the Company may institute or continue plans, programs or
arrangements providing Executive with substantially similar benefits); the
taking of any action by the Company which would adversely affect Executive’s
participation in or materially reduce Executive’s benefits under, any of such
plans, programs or arrangements; the failure to continue, or the taking of any
action which would deprive Executive, of any material fringe benefit enjoyed by
Executive immediately prior to such Change-in-Control; or the failure by the
Company to provide


6
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




Executive with the number of paid vacation days to which Executive was entitled
immediately prior to such Change-in-Control;
(6)The failure by the Company to obtain an assumption in writing of the
obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive prior to any
Change-in-Control; or
(7)Any purported termination of Executive’s employment by the Company during the
term of this Agreement which is not effected pursuant to all of the requirements
of this Agreement; and, for purposes of this Agreement, no such purported
termination shall be effective.
2.        Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment, during the Contract Period upon the terms
and conditions set forth herein.
3.        Position. During the Contract Period the Executive shall be employed
by the Company in the position the Executive held with the Company prior to the
Change-in-Control, or with such other corporate or divisional profit center as
shall then be the principal successor to the business, assets and properties of
the Company, with the same title and the same duties and responsibilities as
before the Change-in-Control. The Executive shall devote full time and attention
to the business of the Company, and shall not during the Contract Period be
engaged in any other business activity. This paragraph shall not be construed as
preventing the Executive from managing any investments which do not require any
service on the Executive’s part in the operation of such


7
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




investments or from continuing to serve on any boards of directors or trustees
which he served prior to the Change-in-Control or for which consent is provided
after a Change-in-Control.
4.        Cash Compensation. The Company shall pay to the Executive compensation
for services during the Contract Period as follows:
a.    Base Salary. A base annual salary equal to the annual salary in effect as
of the Change-in-Control. The annual salary shall be payable in installments in
accordance with the Company’s usual payroll method.
b.    Annual Bonus. An annual cash bonus equal to the average of the cash
bonuses awarded to the Executive in the three years prior to the
Change-in-Control (or such lesser number of full years during which Executive
has been employed by the Company). Subject to any express regulatory
requirements, the bonus shall be paid within 45 days of the end of the calendar
year for which the bonus is awarded.
c.    Annual Review. The Board of Directors during the Contract Period shall
review annually, or at more frequent intervals which the Board of Directors
determines is appropriate, the Executive’s compensation and shall award the
Executive additional compensation to reflect the Executive’s performance, the
performance of the Company and competitive compensation levels, all as
determined in the discretion of the Board of Directors.
5.        Expenses and Fringe Benefits.
a.    Expenses. During the Contract Period, the Executive shall be entitled to
reimbursement for all business expenses incurred by the Executive with respect
to the business


8
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




of the Company in the same manner and to the same extent as such expenses were
previously reimbursed to the Executive immediately prior to the
Change-in-Control.
b.    Deferred Compensation Plan. During the Contract Period, if the Executive
prior to the Change-in-Control was entitled to benefits under Valley’s Deferred
Compensation Plan, effective January 1, 2017 (“DCP”), the Executive shall be
entitled to continued benefits under the DCP after the Change-in-Control and the
DCP may not be modified or terminated to reduce or eliminate such benefits
during the Contract Period.
c.    Club Membership and Automobile. If prior to the Change-in-Control, the
Executive was entitled to membership in a country club and/or the use of an
automobile or monthly automobile allowance, the Executive during the Contract
Period shall be entitled to the same membership and/or use of an automobile at
least comparable to the automobile provided to the Executive or monthly
automobile allowance prior to the Change-in-Control.
d.    Other Benefits. During the Contract Period, the Executive also shall be
entitled to vacations and sick days, in accordance with the practices and
procedures of the Company, as such existed immediately prior to the
Change-in-Control. During the Contract Period, the Executive also shall be
entitled to hospital, health, medical and life insurance, and any other benefits
enjoyed, from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company.
Notwithstanding anything in this paragraph 5(d) to the contrary, if the Company
adopts any change in the benefits provided for senior officers of the Company,
and such policy is uniformly applied to all officers of the Company (and


9
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




any successor or acquirer of the Company, if any) including the chief executive
officer of such entities, then no such change shall be deemed to be contrary to
this paragraph.
6.        Termination for Cause. During the Contract Period, the Company shall
have the right to terminate the Executive for Cause, upon written notice to the
Executive of the termination which notice shall specify the reasons for the
termination. In the event of termination for Cause the Executive shall be
entitled to any compensation or benefits earned through the date of termination
but shall not be entitled to any further compensation or benefits under this
Agreement.
7.        Disability. During the Contract Period if the Executive becomes
permanently disabled, or is unable to perform the duties hereunder for 4
consecutive months, the Company may terminate the employment of the Executive.
In such event, the Executive shall be entitled to any compensation or benefits
earned through the date of such termination plus a lump sum payable within ten
business days of termination of employment equal to one twelfth of the
Executive’s highest annual salary (including any 401(k) plan or DCP deferral)
paid in any of the three calendar years immediately prior to the
Change-in-Control but the Executive shall not be entitled to any further
compensation or benefits under this Agreement.
8.        Death Benefits. Upon the Executive’s death during the Contract Period,
the Executive’s estate shall be entitled to any compensation or benefits earned
through the date of death plus a lump sum payable within thirty business days of
the date of death equal to one twelfth of the Executive’s highest annual salary
(including any 401(k) plan or DCP deferral) paid in any of the three calendar
years immediately prior to the Change-in-Control but the Executive shall not be
entitled to any further compensation or benefits under this Agreement.


10
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




9.        Termination Without Cause or Resignation for Good Reason. The Company
may terminate the Executive without Cause during the Contract Period by written
notice to the Executive providing four weeks notice. The Executive may resign
for Good Reason during the Contract Period upon four weeks’ written notice to
the Company specifying facts and circumstances claimed to support the Good
Reason. The Executive shall be entitled to give a Notice of Termination that his
or her employment is being terminated for Good Reason at any time during the
Contract Period, not later than twelve months after any occurrence of an event
stated to constitute Good Reason. If the Company terminates the Executive’s
employment during the Contract Period without Cause or if the Executive Resigns
for Good Reason during the Contract Period, the Company shall, subject to
section 12 hereof:
a.    within 20 business days of the termination of employment, pay the
Executive a lump sum severance payment equal to two (2) times the Executive’s
highest annual compensation paid during or for a calendar year, in any of the
three calendar years immediately prior to the Change-in-Control, where annual
compensation means (i) salary paid during a calendar year (including any 401(k)
plan or DCP deferral) plus (ii) cash bonuses awarded to the Executive for such
calendar year, regardless of when paid; and
b.    within 20 business days of the termination of employment, pay the
Executive a lump sum amount equal two (2) times (A) the aggregate annual COBRA
premium amounts (based upon COBRA rates then in effect) and annual dental
coverage premium amounts, reflecting what was being provided to the Executive
(and his spouse and family) at the time of termination of employment, minus (B)
the aggregate annual amount of any employee contribution that would have been
required of the Executive (determined as of the termination of employment).


11
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




The Executive shall not have a duty to mitigate the damages suffered by the
Executive in connection with the termination by the Company of the Executive’s
employment without Cause or a resignation for Good Reason during the Contract
Period. For the avoidance of doubt, amounts payable hereunder will not be
reduced or offset by amounts or benefits earned by the Executive elsewhere. If
the Company fails to pay the Executive any lump sum amounts or other benefits
due the Executive hereunder, the Executive, after giving 10 days’ written notice
to the Company identifying the Company’s failure, shall be entitled to recover
from the Company on a monthly basis as incurred all of the Executive’s
reasonable legal fees and expenses incurred in connection with enforcement
against the Company of the terms of this Agreement. The Executive shall be
denied payment of legal fees and expenses only if a court finds that the
Executive sought payment of such fees without reasonable cause and not in good
faith.
10.        Resignation Without Good Reason. The Executive shall be entitled to
resign from the employment of the Company at any time during the Contact Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which the Executive
ceases to be employed by the Company, and shall not be entitled to any of the
other benefits provided hereunder. No such resignation shall be effective unless
in writing with four weeks’ notice thereof.
11.        Non-Disclosure of Confidential Information.
a.    Non-Disclosure of Confidential Information. Except in the course of the
Executive’s employment with the Company and in the pursuit of the business of
the Company or any of its subsidiaries or affiliates, the Executive shall not,
at any time during or following the


12
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




Contract Period, disclose or use, any confidential information or proprietary
data of the Company or any of its subsidiaries or affiliates. The Executive
agrees that, among other things, all information concerning the identity of and
the Company’s relations with its customers is confidential information.
b.    Specific Performance. Executive agrees that the Company does not have an
adequate remedy at law for the breach of this section and agrees that he shall
be subject to injunctive relief and equitable remedies as a result of the breach
of this section. The invalidity or unenforceability of any provision of this
Agreement shall not affect the force and effect of the remaining valid portions.
No alleged breach or breach of this Section 11 shall give the Company the right
to withhold or offset against any payments or benefits due the Executive under
this Agreement.
c.    Survival. This section shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.
12.        Net Best Tax Provision.
a.    Net Best Provision. Anything in this Agreement to the contrary
notwithstanding, in the event that the payments and benefits provided to
Executive under this Agreement, when aggregated with any other payments or
benefits payable to or received by Executive (the “Aggregate Benefits”), would
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then Executive’s Aggregate Benefits will be either: (a)
delivered in full, or (b) delivered as to such lesser extent as would result in
no portion of such Aggregate


13
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




Benefits being subject to the Excise Tax, whichever of the foregoing amounts
results in the receipt by the Executive on an after-tax basis of the greatest
amount of Aggregate Benefits, taking into account the federal, state and local
income taxes, including the Excise Tax, that would be imposed upon the
Executive’s Aggregate Benefits.
b.    Method of Determination. Unless Valley and the Executive otherwise agree
in writing, any determination required under this Section will be made in
writing by Valley’s independent public accountants, or other
nationally-recognized accounting firm, executive compensation/consulting firm or
law firm selected by the Executive and consented to by Valley (which consent
shall not be unreasonably withheld, delayed or denied) (the “Accounting/Benefits
Firm”). The determination of such Accounting /Benefits Firm will be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section, the Accounting/Benefits Firm
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
will furnish to the Accounting/Benefits Firm such information and documents as
the Accounting/Benefits Firm may reasonably request in order to make a
determination under this Section. To the extent any reduction in Aggregate
Benefits is required by this Section, the Aggregate Benefits shall be reduced or
eliminated in accordance with the Executive’s instructions provided Valley has
no reasonable objection thereto, and all reductions or eliminations shall be
based on the value of the Aggregate Benefits established for purposes of the
determination required under this Section. All fees and expenses of the
Accounting/Benefits Firm shall be borne solely by the Company
13.        Term and Effect Prior to Change-in-Control.


14
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




a.    Term. Except as otherwise provided in section b below, this Agreement
shall commence on the date hereof and shall remain in effect for a period of 3
years from the date hereof (the “Term”) or until the end of the Contract Period,
whichever is later. The Term shall be automatically extended for an additional
one year period on the anniversary date hereof (so that the Term is always 3
years) unless, prior to a Change-in-Control, the Compensation and Human
Resources Committee of Valley notifies the Executive in writing that the
Contract is not so extended, in which case the Term shall end at the expiration
of then current 3 year Term.
b.    No Effect Prior to Change-in-Control. This Agreement shall not effect any
rights of the Company to terminate the Executive prior to a Change-in-Control or
any rights of the Executive granted in any other agreement or contract or plan
with the Company. The rights, duties and benefits provided hereunder shall only
become effective upon and after a Change-in-Control. If the full-time employment
of the Executive by the Company is ended for any reason prior to a
Change-in-Control, this Agreement shall thereafter be of no further force and
effect.
14.        Severance Compensation and Benefits Not in Derogation of Other
Benefits. Anything to the contrary herein contained notwithstanding, the payment
or obligation to pay any monies, or granting of any benefits, rights or
privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that as
long as the Executive receives the lump sum payments due under Section 9
hereunder (as may be reduced under Section 12), the Executive shall not be
entitled to any other severance payments under the Company’s severance policy
for officers and employees or under any individual severance agreement or
arrangement the Executive may have entered into with the Company.


15
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




15.        Notice. During the Contract Period, any notice of termination of the
employment of the Executive by the Company or by the Executive to the Company
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which shall (i) indicate the specific termination provision in this
Agreement relied upon; (ii) set forth, if necessary, in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
employment of the Executive or from the Company under the provision so
indicated; (iii) specify a date of termination, which shall be not less than two
weeks nor more than six weeks after such Notice of Termination is given, except
in the case of termination of employment by the Company of the Executive for
Cause pursuant to Section 6 hereof, in which case the Notice of Termination may
specify a date of termination as of the date such Notice of Termination is
given; and (iv) be given by personal delivery or, if the individual is not
personally available, by certified mail to the last known address of the
individual. Upon the death of the Executive, no Notice of Termination need be
given.
16.        Payroll and Withholding Taxes. All payments to be made or benefits to
be provided hereunder by the Company shall be subject to applicable federal and
state payroll or withholding taxes, including if applicable the Excise Tax.
17.        Section 409A Compliance. This Agreement is intended to be compliant
with, or exempt from, the requirements of Section 409A of the Internal Revenue
Code (“Section 409A”), taking into account the severance pay exception and the
short term deferral rules that are applicable under 409A, and it shall be
administered accordingly. Notwithstanding anything else to the contrary in this
Agreement, the DCP, or any other plan, contract, program or otherwise, the
Company (and its affiliates) are expressly authorized to delay any scheduled
payments under this Agreement, the


16
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




DCP, and any other plan, contract, program or otherwise, as such payments relate
to the Executive, if the Company (or its affiliate) determines that such delay
is necessary in order to comply with the requirements of Section 409A of the
Internal Revenue Code. Any such payment (which shall be considered to be a
separate payment and, and not a series of payments) shall be delayed until the
first day of the month following the date that is six (6) months after the
Executive ’s separation from service (as defined and determined under Section
409A). At the end of such period of delay, the Executive will be paid the
delayed payment amounts, plus interest for the period of any such delay. For
purposes of the preceding sentence, interest shall be calculated using the six
(6) month Treasury Bill rate in effect on the date on which the payment is
delayed, and shall be compounded daily.
18.        Miscellaneous. This Agreement is the joint and several obligation of
the Bank and Valley. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey. This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby, including expressly any prior dated
Change in Control Agreement between the Company and the Executive. The amendment
or termination of this Agreement may be made only in a writing executed by the
Company and the Executive, and no amendment or termination of this Agreement
shall be effective unless and until made in such a writing. This Agreement shall
be binding upon any successor (whether direct or indirect, by purchase, merge,
consolidation, liquidation or otherwise) to all or substantially all of the
assets of the Company. This Agreement is personal to the Executive and the
Executive may not assign any of the Executive’s rights or duties hereunder but
this Agreement shall be enforceable by the Executive’s legal representatives,
executors or administrators. This Agreement may be


17
101569757.1

--------------------------------------------------------------------------------



EXHIBIT 10.DD




executed in two or more counterparts, each of which shall be deemed an original,
and it shall not be necessary in making proof of this Agreement to produce or
account for more than one such counterpart.
IN WITNESS WHEREOF, Valley National Bank and Valley National Bancorp each have
caused this Agreement to be signed by their duly authorized representatives
pursuant to the authority of their Boards of Directors, and the Executive has
personally executed this Agreement, all as of the day and year first written
above.
ATTEST:
 
VALLEY NATIONAL BANCORP
 
 
By:
                                                  , Secretary
 
Gerald Korde, Chairman,


 
 
Compensation and Human Resources Committee
 
 
 
ATTEST:
 
VALLEY NATIONAL BANK
 
 
By:
                                                  , Secretary
 
Gerald Korde, Chairman,


 
 
Compensation and Human Resources Committee
 
 
 
WITNESS:
 
EXECUTIVE:
 
 
 



18
101569757.1